Citation Nr: 0914437	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-00 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from November 1965 to 
November 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

Historically, the appellant served on active duty from 
November 1965 to November 1967.  Herein, he is seeking a 
total disability based on individual unemployability (TDIU).  
Currently, the appellant is service connected for the 
following conditions:  posttraumatic stress disorder (PTSD), 
rated at 70 percent, effective from April 2005; post-
operative residuals of pilodial cyst, rated at 10 percent, 
effective from June 1994; and malaria, noncompensable rating, 
effective November 1968.

The appellant submitted a claim for TDIU in April 2005 that 
the RO also accepted as a claim of entitlement for an 
evaluation in excess of 50 percent for the appellant's 
service-connected PTSD and a claim of entitlement for an 
evaluation in excess of 10 percent for his post-operative 
residuals of pilodial cyst.

In July 2005, pursuant to the above claims, the appellant 
underwent a VA examination to determine the severity of his 
PTSD.  After the appellant's social and personal histories 
were reviewed and a mental status examination was conducted, 
the diagnosis was PTSD, delayed type.  The appellant was 
assigned a Global Assessment of Functioning score of 45, 
reflecting the severe impact the appellant's PTSD had on his 
ability to function socially and occupationally.  The 
examiner did not address the appellant's employability.

In August 2005, the appellant underwent a VA examination to 
determine his ability to obtain and maintain substantially 
gainful employment commensurate with his education and 
experience.  In the opinion of the examiner, the appellant 
was fully employable.  With that said, however, the examiner 
ascertained the appellant's employability with respect to 
only the appellant's service-connected post-operative 
residuals of pilodial cyst; the examination did not include 
consideration of the appellant's service-connected PTSD or 
malaria.  

By the December 2005 rating decision, the appellant's 
disability evaluation for his PTSD was increased to 70 
percent, effective April 2005, while his evaluation for post-
operative residuals of pilodial cyst remained at 10 percent; 
his claim to TDIU was denied because he had not submitted the 
requisite information regarding his employment history.  The 
appellant filed a notice of disagreement in February 2006, 
appealing only the TDIU claim.  With his notice of 
disagreement, the appellant submitted various medical records 
demonstrating ongoing treatment for PTSD and treatment for 
the following nonservice-connected disorders: oxygen-
dependant, chronic obstructive pulmonary disease (COPD); 
alcohol dependence; and depression, not otherwise specified.  
The appellant also submitted a VA Form 21-4192, detailing his 
employment history for the five years before he claimed he 
was too disabled to work.  The December 2006 statement of the 
case included a review of the newly submitted evidence and 
continued the denial of the appellant's TDIU claim.  The 
appellant submitted a timely VA Form 9, appealing the claim 
to the Board.  38 C.F.R. § 20.302(b) (2008).

Based upon its review of his claims folder, the Board finds 
that there is a further duty to assist the appellant with his 
claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  The August 2005 assessment of the 
appellant's employability considered only one of his three 
service-connected disabilities.  Thus, the evidence of record 
does not contain an examination wherein all of the 
appellant's service-connected disabilities were evaluated 
pursuant to his TDIU claim.  The Board finds that the medical 
evidence is, therefore, insufficient to make a decision.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is remanded for the following actions:

1. The RO must contact the appellant and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim of entitlement to 
TDIU.  The RO must then obtain copies of 
the related medical records that are not 
already in the claims file.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
appellant to undergo a comprehensive 
examination.  After a review of the entire 
evidence of record, the examiner must 
provide an opinion as to whether the 
appellant is unable to obtain and retain 
employment consistent with his education 
and occupational experience due only to 
his service-connected disabilities, 
irrespective of age and any nonservice-
connected disorders.  A complete rationale 
for any opinion expressed must be included 
in the examination report.  The report 
prepared must be typed.

3.  The RO must notify the appellant that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Once the above actions have been 
completed, the RO must re-adjudicate the 
appellant's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
supplemental statement of the case must be 
provided to the appellant and his 
representative.  After the appellant has 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the appellant until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

